Citation Nr: 0740393	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral cavus foot 
deformity.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board as an 
attempt to reopen a claim which was subject to a prior final 
denial.  In March 2006, the Board determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for bilateral cavus foot 
deformity.  The issue was then remanded to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The competent evidence of record clearly and unmistakably 
demonstrates that bilateral cavus foot deformity existed 
prior to the veteran's active duty service.  

2.  The competent evidence of record clearly and unmistakably 
demonstrates that bilateral cavus foot deformity was not 
aggravated by active duty.  


CONCLUSION OF LAW

Bilateral cavus foot deformity was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 4.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2004 
and June 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also notes that the June 2006 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as with notice of the types of 
evidence necessary to establish an increased rating and/or 
effective date for the disability on appeal in the June 2006 
letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  The Board further notes the 
veteran has been represented by a private attorney who is 
well versed in veterans law.  Her knowledge is imputed to her 
client.  No additional pertinent evidence has been identified 
by the appellant as relevant to the issue on appeal.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Service connection criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).


Analysis

The Board finds that the presumption of soundness attaches in 
the current case.  No pertinent abnormalities were noted on 
the report of the pre-induction examination which was 
conducted in December 1965.  Clinical evaluation of the feet 
was determined to be normal at that time.  Furthermore, on a 
Report of Medical History completed in December 1965, the 
veteran denied having or ever having had foot troubles.  

The Board further finds, however, that the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
the veteran's foot disability existed prior to his active 
duty service and that the disability was not aggravated by 
service.  

The medical evidence in the service medical records indicates 
the disability was congenital.  A May 1966 clinical record 
indicates that the veteran was inducted in December 1965 and 
completed basis training.  He was initially sent to radio 
operators school but was later dropped from this school after 
eight weeks and sent to clerk/typist school.  The veteran's 
chief complaint was aches and pains in both feet which was 
aggravated by activity.  The veteran reported that he had 
congenitally deformed feet but that he had never consulted a 
doctor or had treatment for the condition.  In civilian life, 
the veteran reportedly led a relatively sedentary life.  In 
service, he had progressive symptoms and disability resulting 
from the foot condition which had not responded to 
conservative treatment.  The physician determined that the 
veteran had been erroneously inducted into the service and 
was not qualified for retention.  The etiology of the 
disability appeared to be a combination of cavus foot 
deformity with varus of the forefoot and varus of the hind 
foot.  There was marked deformity of the heel without 
evidence of muscle weakness or limitation of motion.  The 
diagnosis was club foot (cavus foot) with marked anomalous 
changes in the bony structure of the feet.  The physician 
opined that the disability existed prior to the veteran's 
entry into active duty.  He also opined that the disability 
was not aggravated by service but was rather the natural 
progression of the disease.  

A Medical Board Proceeding was conducted in May 1966.  It was 
determined that the veteran's foot disabilities existed prior 
to service and were congenital.  It was also determined that 
the disabilities were not aggravated by the veteran's active 
duty service.  

The vast majority of the competent medical evidence of record 
dated subsequent to the veteran's discharge also indicates 
that the veteran's foot deformity was congenital.  The 
veteran has indicated in several statements he has submitted 
that the foot disability was present since birth.  
Furthermore, health care professionals have recorded the 
veteran as reporting that he had had the foot deformities 
since birth.  

The Board finds that the evidence of record clearly and 
unmistakably demonstrates that the bilateral foot disability 
existed prior to the veteran's active duty service.  The May 
1966 clinical record demonstrates that the veteran reported 
he had had congenitally deformed feet.  Physical examination 
at that time demonstrated the presence of foot deformities.  
The health care professionals determined, based on the 
veteran's self-reported history and examination of the feet, 
that the disability existed prior to active duty service.  
The Board notes the veteran is competent to report that he 
had congenital deformity of the feet.  The Board further 
notes that the post-service medical evidence of record 
demonstrates that the veteran has consistently reported that 
he had congenital foot deformities prior to active duty 
service and that the disorder has been diagnosed as being 
congenital.  The veteran does not dispute that his foot 
disorder was present prior to active duty.  Based on the 
above, the Board finds that the presumption of soundness has 
been rebutted by clear and unmistakable evidence 
demonstrating that the foot disability existed prior to the 
veteran's active duty service.  

The next step of the Board's analysis is to determine whether 
the pre-existing foot disability underwent an increase in 
severity during active duty, resulting in permanent 
aggravation of the foot disability.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the pre-existing 
bilateral foot disorder was not permanently aggravated by the 
veteran's brief active duty service.  

The evidence which supports a finding that the veteran's pre-
existing foot disability was permanently aggravated by his 
active duty service consists of his lay statements, his 
sister's lay statement, a July 2005 statement from a private 
physician and a June 2007 private clinical record.  

The veteran has consistently argued that, while he had a foot 
deformity prior to his active duty service, he did not have 
any symptoms until his active duty service.  He has opined 
that his active duty service aggravated his pre-existing foot 
disability.  

In a July 2004 statement, the veteran reported that he did 
have congenital deformity of the feet prior to active duty 
but this did not keep him from being drafted.  Prior to 
military service, he had no problems with his feet and there 
was no pain.  

In July 2005, the veteran's sister submitted a statement 
indicating that, prior to the veteran's military service, he 
actively farmed and worked construction and was on his feet 
for extended periods of time.  She did not recall the 
veteran's feet bothering him prior to military service.  

The Board notes that both the veteran and his sister are lay 
persons.  As a lay person they are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  A determination as to the etiology of the 
veteran's foot condition is beyond the scope of observable 
information not requiring specialized education, training or 
experience and therefore not competent lay evidence.  See 38 
C.F.R. § 3.159(a)(2).  The veteran's and his sister's 
opinions as to the existence and etiology of a foot 
disability is of limited probative value.  The Board attaches 
some probative weight to the allegations that the feet were 
asymptomatic prior to active duty and subsequent to that 
time, they became symptomatic.  The Board finds, however, 
that the probative value of these statements demonstrating 
that the veteran was physically active prior to active duty 
service are significantly undercut by the in-service 
statement the veteran made indicating that he led a 
relatively sedentary life prior to active duty.  The Board 
places greater probative weight on the information provided 
by the veteran during active duty regarding his feet which 
was made prior to the time a claim was filed with VA when 
there was a potential for pecuniary gain by the veteran.  

In July 2005, a private podiatrist wrote that the veteran had 
multiple diagnoses including severe pes cavus deformity with 
associated metatarsus adductus and "C" shaped deformities 
of both feet; mild talipes equino-varus deformity of both 
feet and ankles which was noted to be a congenital deformity 
with hereditary predisposition in a certain percentage of 
patients; and plantar fasciitis.  The podiatrist noted that 
the veteran's conditions were of a chronic, progressive 
nature which affected multiple joints and was of a somewhat 
gradual worsening manner instead of sudden incapacitation 
until later stages of the conditions.  The private podiatrist 
summarized by stating that, notwithstanding a heredity 
component and some degree of worsening from natural arthritis 
secondary to the aging process, the veteran's conditions 
could be clearly traced to his inadvertent/inappropriate 
acceptance into military service.  The podiatrist found his 
opinion was verified by the veteran's military records of 
treatment a few months after induction which document the 
rigors of military training as precipitating factors in the 
gradual decline of the veteran's condition.  The podiatrist 
indicated that he could "only surmise that if [the veteran] 
had not been subjected to military service, i.e. basic 
training, etc., his current conditions though maybe still 
present to a degree, would have not been as debilitating with 
accommodation of his physical activities and employment."  
The Board finds the probative value of this statement to be 
undermined by the conflicting findings.  The physician opined 
that the veteran's condition could be "clearly" traced to 
his military service.  The physician further wrote, however, 
that he could only "surmise" as to what would have happened 
if the veteran did not enter military service.  The Board 
notes that "surmise" is defined as: "to infer (something) 
without conclusive evidence; to make a conjecture; or an idea 
or opinion based on inconclusive evidence."  WEBSTER'S II 
NEW RIVERSIDE UNIVERSITY DICTIONARY, 1165 (1994).  

The June 2007 private clinical record indicates that physical 
examination was interpreted as revealing a congenital form of 
bilateral pes cavus deformity with rear foot varus and fore 
foot adductus.  The veteran reported that he was inducted 
into the military with his congenital foot condition present 
on both feet.  His father was rejected from military service 
due to the same deformities.  The veteran indicated that, 
following the rigors of boot camp and subsequent attempts to 
assimilate to military life, he had numerous sick calls as he 
was unable to perform his duties.  The veteran reported that 
he was discharged after less than one year of service 
secondary to feet and leg conditions.  The physician wrote 
that, after listening to the veteran's history and conducting 
a physical examination, it was his opinion that all physical 
activities including his initial induction into the military 
and boot camps must be considered as contributory to the 
progression of his overall conditions.  The overall 
conditions consisted of generalized contractures, tendonitis 
and debilitating neuron-muscular disorders.  The Board notes 
the wording used in this statement indicates that all 
activity, including military service, must be considered 
contributory to the progression of the overall conditions.  
This statement does not indicate that the pre-existing foot 
disabilities underwent permanent aggravation due to military 
service.  The Board interprets this evidence to indicate 
that, no matter what happened, the veteran's condition would 
deteriorate.  The probative value of this evidence is also 
lessened as it does not appear that the author had access to 
and had evaluated the veteran's claims file in connection 
with the formulation of his opinion.  This author also does 
not provide any rationale for the opinion included therein.  

The evidence which weighs against the veteran's claim 
includes the fact that, subsequent to discharge, the veteran 
was able to perform occupations as a heavy laborer which by 
necessity would entail being on his feet during employment.  
The veteran was able to perform in this field for many years 
after his discharge from active duty.  

Other clinical evidence and reports of VA examinations 
indicate either that there was no increase in the underlying 
condition or failed to attribute any increase in 
symptomatology to the veteran's active duty service.  

A September 1986 VA examination report reveals that the 
veteran was an unemployed former heavy laborer.  His feet had 
been described as a problem his whole life, but really became 
severe while he was in the military and doing a lot of 
marching and physical activities.  The impression was 
bilateral pes cavus foot deformity which was probably 
congenital with no history of worsening.  

A December 1986 VA clinical record indicates that the veteran 
had bilateral pes cavus which the veteran reported had been 
present since birth and had not progressed in adult life.  He 
had had increasing foot pain for 20 years.  

A March 1987 VA clinical record indicates the veteran was 
being seen for a follow up to his neuropathy and pes cavus.  
It was noted that there was a long history of alcohol abuse 
as well.  The impression was polyneuropathy with pes cavus 
since childhood.  The etiology was unclear but was hereditary 
versus alcohol induced.  The pain may be due to 
musculoskeletal from the foot deformity rather than 
neuropathic.  

A January 1989 VA examination reveals the veteran reported he 
had bilateral cavus deformities of his feet ever since birth 
and he believed that the deformities had gotten progressively 
worse over time.  His pain had worsened over time.  The 
assessment was severe bilateral cavus deformity of the feet 
with hind foot varus and forefoot adductus.  The examiner 
opined that the etiology may be idiopathic but a 
neuromuscular process must be ruled out.  The cause of the 
pain was secondary to the deformities.  

An October 1992 private clinical record includes the 
annotation that the veteran had high arch deformity of the 
bilateral feet since birth which was detected in 1965 or 
1966.  He was discharged after 7 months of service and became 
an iron worker.  

A January 1994 Social Security Disability Determination 
reveals the veteran was found to be disabled as of January 
1991 with a primary diagnosis of degenerated nucleus pulposus 
of L4-5 and a secondary diagnosis of cervical disc syndrome 
of C5-6.  The accompanying decision reveals that the veteran 
last worked in October 1991, November 1991 and June 1992.  He 
was forced to leave employment from all three positions due 
to his impairment.  There is no indication in this evidence 
that the veteran experienced any employment problems as a 
result of his foot disabilities.  

A July 2004 VA clinical record includes an assessment of 
congenital bilateral foot deformities.  

At the time of a May 2005 VA examination, the veteran 
reported that he had pes cavus prior to entering service but 
that the pain became so bad during active duty that he could 
not do his job.  He was discharged due to problems with his 
feet.  The diagnosis was bilateral pes cavus which was 
congenital and pre-existing.  The examiner apparently opined 
that the disorder was not caused or permanently aggravated 
beyond the normal progression of the disorder by the 
veteran's military service.  The examiner noted that the 
veteran had degenerative osteoarthritic changes in both feet 
as documented by X-rays which was an expected event of normal 
aging.  The wording of the opinion, however, is less than 
clear.  The examiner indicated that she had access to and had 
reviewed the claims file.  The Board places some probative 
value on this evidence but finds it less than total based on 
the inartful language.  

The evidence which weighs most heavily against the veteran's 
claim is the report of the April 2007 VA examination.  

The most recent VA examinations of the veteran's feet were 
conducted in April 2007 by two physicians.  The physicians 
each examined the veteran and prepared a report.  The first 
physician noted the veteran had congenital high arches, which 
the veteran reports were present prior to his active duty, 
but which, by his report, did not cause him problems.  He 
reported gradual onset of foot pain after entering active 
duty.  He was eventually medically boarded out of service 
based on the pre-existing condition of congenital high 
arches.  He reported his symptoms had gradually worsened over 
the years despite treatment with a variety of foot orthotics 
and pain medication.  He had worked as an iron worker, 
construction worker operating equipment and a factory worker 
at various times.  He was last employed as a janitor one year 
prior which he had to quit due to foot pain and possibly due 
to other problems.  Physical examination was conducted.  The 
assessment was congenital pes cavus and degenerative joint 
disease of both ankles which was probably multifactorial and 
related to age, overweight and foot deformities.  The 
examiner opined that it was not at least as likely as not 
that the veteran's congenital foot deformity underwent a 
permanent increase in the severity of the underlying 
pathology beyond the natural progression of the condition 
during or as a result of his active duty service.  The 
rationale for the opinion included the following:  (1) there 
was no record of specific injury to either foot during active 
duty or other trauma that would result in a change of 
progression from the normal course; (2) the course of the 
problem had been one of gradual increase over the veteran's 
lifetime and during his younger years he was able to work in 
construction, iron work and factory work, apparently without 
problems so severe as to prevent his employment in those 
areas; (3) he was wearing good quality shoes with non-custom 
arch supports when examined and an antalgic limp was related 
to his right knee problem, which appeared more limiting, in 
terms of gait, than his foot problems; and (4) present X-ray 
examinations findings were consistent with lifelong, 
congenital high-arch feet, and do not show any unexpected 
findings that might be related to early trauma or overuse.  

The second VA physician's report, dated in April 2007, 
indicates the veteran reported that, as he went through basic 
training, he noticed an ache in his feet.  Physical 
examination was conducted.  The diagnosis was bilateral 
severe pes cavus.  The etiology was determined to be 
congenital.  The physician opined that it was less likely 
than not that the veteran's active duty service aggravated 
his foot condition.  This opinion was based on the congenital 
nature of the disorder, the protected profile the veteran was 
put on during active duty, the fact that there was no 
specific injury during service and the gradual nature of the 
process was felt to be active due to weight and age.  The 
veteran's heavy labor post-service was also noted as support 
for the opinion.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Court has held that post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded medical evidence must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.

The Board finds that the greatest probative weight should be 
accorded the reports of the April 2007 VA examinations.  
These examinations, conducted by two physicians, were based 
on a review of all the evidence in the claims file as well as 
on an interview with the veteran and physical examination.  
The examiners affirmatively opined that the pre-existing foot 
disabilities were not permanently aggravated by the veteran's 
active duty service.  The examiners provided rationales for 
their opinions which are based on the evidence of record in 
the claims file.  The evidence in support of the veteran's 
claim was either not based on a review of all the evidence of 
record or based on speculation.  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the competent evidence of record clearly and 
unmistakably demonstrates that the veteran's pre-existing 
food disability was not permanently aggravated by his active 
duty service. 

As found above, the competent evidence of record demonstrates 
that the veteran's foot disability is congenital in nature.  
Congenital pes cavus is not the type of disability governed 
by the disability compensation legislation.  See 38 C.F.R. 
§ 3.303(c), 4.9.  This prevents a finding of in-service 
incurrence; however, service connection may be granted for a 
congenital defect or disorder if the evidence demonstrates 
that such disorder was aggravated in service.  VAOPGCPREC 82-
90 (1990).  However, as set out above, the Board has found 
that the veteran's pes cavus was not aggravated by his active 
duty service.  Service connection is not warranted based on 
aggravation of a congenital disability.  

Finally, the Board notes that the regulations provide "[i]n 
the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is typically a congenital or juvenile disease."  38 
C.F.R. §4.57.  There is no evidence of trauma reflected in 
the service medical records during active duty and the 
veteran has not alleged any such fact pattern.  As set out 
above, the competent evidence of record indicates there was 
no aggravation of the congenital foot problems.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The medical evidence and opinion 
establishes that the veteran did not incur pes cavus in 
service, and that his congenital pes cavus was not aggravated 
by service.  In sum, the preponderance of the evidence shows 
that the veteran's pes cavus is congenital and did not 
permanently increase in severity during service and thus does 
not support a grant of service connection.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for bilateral cavus foot 
deformity is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


